UNITED STATES DISTRICT CoURT F § §= § D
FoR THE DISTRICT oF CoILUMBIA JUN 2 5 2917

C|erk, U.S. D|str|ct & Bankruptcy
Courts for the District of Co|umbia

 

 

THEODORE J. THOMPSON, §
Plaintiff, §
v. § Civil Action No. l7-lO98 (UNA)
UNITED STATES OF AMERICA, et al., §
Defendants. §
)
MEMORANDUM OPINION

 

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and his pro se complaint The Court grants the application and dismisses the complaint With

prejudice.

The plaintiff filed a civil rights action in the United States District Court for the District
of Nevada in February 2007. Compl. at 5. ln November 2009, the presiding judge adopted a
Magistrate Judge’s recommendation to dismiss the case. Id. at 6. The plaintiff appealed the
dismissal to the United States Court of Appeals for the Ninth Circuit,' id., a panel of which
affirmed the district court’s ruling, id. at 7. In June 2014, the plaintiff filed “An Extraordinary
Writ of Error” in the Ninth Circuit, and in response to his telephone inquiry in December 2016,
the plaintiff learned that the document had gone missing Ia'. The plaintiff claims that the
defendants have violated rights protected under the First, Fifteenth, and Fourteenth Amendments
to the United States Constitution, id. at l, and he has demanded compensation of 322 million, id.

at 8.

 

“It is axiomatic that the United States may not be sued without its consent and that the
existence of consent is a prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206,
212 (1983). “Absent a waiver, sovereign immunity shields the Federal Government and its
agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). The FTCA is one example of an
express waiver of sovereign immunity, allowing the United States to be held liable “in the same
manner and to the same extent as a private individual under like circumstances,” 28 U.S.C. §

l346(b)(l), but"the FTCA does not expose the United States to liability for the commission of all

4 torts, see, e.g., Richards v. United States, 369 U.S. l, 6 (1962). And here, the Court lacks subject

matter jurisdiction over the plaintiffs claims against the United States because “the United
States simply has not rendered itself liable under [the FTCA] for constitutional tort claims.”

Meyer, 510 U.S. at 478.

The plaintiff faults the federal judges for their respective rulings in cases before them.
His claims must be dismissed because the judges enjoy absolute immunity from liability for
damages for acts taken in their judicial capacities. See Mirales v. Waco, 502 U.S. 9 (1991)
(finding that “judicial immunity is an immunity from suit, not just from ultimate assessment of
damages”); Forrester v. th'te, 484 U.S. 219, 226-27 (1988) (discussing “purposes served by
judicial immunity from liability in damages”); Stump v. Sparklnan, 435 U.S. 349, 364 (1978)
(concluding that state judge was “immune from damages liability even if his [decision] was in
error”); Pierson v. Ray, 386 U.S. 547, 553-54 (1967) (“Few doctrines were more solidly
established at common law than the immunity of judges from liability for damages for acts
committed within their judicial jurisdiction, as this Court recognized when it adopted the

doctrine, in Braa'ley v. Fisher, l3 Wall. 335, 20 L. Ed. 646 (1872).”).

 

The Court lacks subject matter jurisdiction over the plaintiffs constitutional tort claims
against the United States, and the federal judges are immune from suit. Therefore, the Court will
dismiss the complaint in its entirety. An Order consistent with this Memorandum Opinion is

issued separately.

/, t
DATE: F(,W.e, Q'(, ‘QO‘:’L /6¥/00°7‘- %zv-

United St s District Judge